EXHIBIT 10.2




ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE CONTRACT




For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned, Inland Real Estate Acquisitions, Inc., an
Illinois corporation, (“Assignor”) hereby assigns to INLAND DIVERSIFIED LAKE
CITY COMMONS, L.L.C.,  a Delaware limited liability company, (“Assignee”) all of
Assignor’s right, title and interest as a party to that certain Purchase and
Sale Agreement dated as of April 29, 2010, as amended by that certain First
Amendment to Agreement for Sale and Purchase dated on or around May 14, 2010 and
pursuant to that certain Second Amendment to Agreement for Sale and Purchase
dated on or around May 18, 2010 and pursuant to that certain Third Amendment to
Agreement for Sale and Purchase dated on or around May 20, 2010 and pursuant to
that certain Fourth Amendment to Agreement for Sale and Purchase dated on or
around June 11, 2010 and pursuant to that certain Fifth Amendment to Agreement
for Sale and Purchase dated on or around June 18, 2010 and pursuant to that
certain Sixth Amendment to Agreement for Sale and Purchase dated on or around
June 25, 2010 and pursuant to that certain Seventh Amendment to Agreement for
Sale and Purchase dated on or around June 29, 2010 and pursuant to that certain
Seventh Amendment to Agreement for Sale and Purchase dated on or around June 29,
2010 and pursuant to that certain Eight Amendment to Agreement for Sale and
Purchase dated on or around July 1, 2010 and pursuant to that certain letter
between Seller and Purchaser dated July 2, 2010 (collectively, the “Purchase
Agreement”) by and between Assignor, as Buyer, and LAKE CITY COMMONS RETAIL,
LLC, a Georgia limited liability company, as Seller, with respect to the
purchase and sale of certain real property and improvements certain land in Lake
City, Columbia County, Florida (the “Property”) as further described in the
Purchase Agreement (the “Property”).




By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Property.




This Assignment is effective as of the 15th day of July, 2010.




ASSIGNOR:

Inland Real Estate Acquisitions, Inc,

an Illinois corporation




By: /s/ G. Joseph Cosenza




Name: G. Joseph Cosenza




Its:  President




ASSIGNEE:

INLAND DIVERSIFIED LAKE CITY COMMONS, L.L.C., a Delaware limited liability
company




By:

Inland Diversified Real Estate Trust,

Inc. a Maryland corporation, its sole

member




By: /s/ Barry L. Lazarus




Name: Barry L. Lazarus




Its:  President

       



